Citation Nr: 1241186	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  12-17 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating for service connected bilateral hearing loss, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran had active service from May 1945 to August 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for bilateral hearing loss and assigned a rating of 20 percent.  (Jurisdiction over the case was with the Albuquerque, New Mexico RO.)  The Veteran filed a notice of disagreement with the initial rating assigned in February 2011 and a statement of the case was issued in May 2012.  The Veteran perfected an appeal to the Board on this issue in June 2012.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

In August 2010, the Veteran's bilateral hearing loss was manifested by Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear; in July 2012, he exhibited Level V hearing acuity in both ears.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2012).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  Moreover, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (reaffirming that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In a June 2010 VCAA letter sent to the Veteran prior to the appealed October 2010 rating decision, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claim as well as what information and evidence must be submitted by the Veteran and the types of evidence that will be obtained by VA.  The 2010 VCAA letter also advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  The Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made reasonable efforts to assist the Veteran in the development of his claim.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, VA treatment records, May 2010 treatment records from Dr. V.P. and Dr. C.A., and a March 2008 audiogram from San Juan Hearing Center.  The Board recognizes that the Veteran also submitted VA Form 21-4142 (consent to release information) for Dr. V.P. and Dr. C.A., identifying additional treatment he received from October 2009 to the present, and for San Juan Hearing Center, identifying additional treatment he received from March 2008 to May 2009.  A Report of General Information in June 2010, however, reflects that contact with the Veteran indicated that these additional records did not need to be obtained.  

The record further reflects that the Veteran was afforded VA audiological examinations in August 2010 and July 2012.  The Board finds the VA examination reports are adequate for evaluation purposes because the examiner (M.W.) reviewed the claims file in August 2010 and no additional information was added to the record to suggest that this same examiner did not have all the 'relevant facts' in front of her at the time of the July 2012 examination during which time the claims file was not made available for review.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) ("[T]he claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.").  Also, the VA examiner considered the contentions of the Veteran, thoroughly examined the Veteran, and addressed the relevant rating criteria.  See id.; see also Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) (providing that a VA medical examiner must, in the context of an audiological examination, fully describe the functional effects caused by a hearing disability in his or her final report).

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process, submitting evidence and statements setting forth his contentions.  Thus, he has been provided with a meaningful opportunity to participate in the claims process and has done so.  The Board finds that VA's duty to assist has been met.  
  
II.	Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2012).  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2012); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2012); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2012); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2012).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a) (2012). 
Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz.  To evaluate the degree of disability from bilateral service- connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2012).  The evaluation of hearing impairment applies a rather structured formula that is essentially a mechanical application of the rating schedule to numeric designations after audiology evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2012).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(b) (2012).

III.	Analysis

The Veteran contends that the severity of his bilateral hearing loss warrants a higher disability rating. 

The March 2008 audiogram from San Juan Hearing Center contains uninterpreted graphic representations of audiometric data, which the Board as fact finder may interpret.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).  The Veteran appears to have exhibited thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
40
70
-
85
-
LEFT
40
55
-
75
-

Records from Dr. V.P. and Dr. C.A. show that the Veteran underwent an audiometric evaluation in May 2010 at which time he exhibited thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
50
75
80
90
74
LEFT
45
70
75
85
69

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 72 percent in the left ear.  The foregoing private audiometric evaluations, however, cannot be used in evaluating the Veteran's hearing loss as they do not comply with 38 C.F.R. § 4.85(a) as thresholds exhibited at 3000 Hertz in 2008 are unclear and no speech discrimination scores were provided, and as for the administered speech audiometry conducted in 2010, it is unclear if the Maryland CNC Test was utilized.  

When VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011). The Court's holding is limited to those instances in which the missing information is relevant, factual, and objective-that is, not a matter of opinion-and where the missing evidence bears greatly on the probative value of the private examination report.  Id. at 270.  Here, clearly the findings reported in the 2008 audiogram are only significant for historical purposes as worse thresholds are shown in the latter 2010 audiogram.  As for the 2010 audiogram, the Board finds it unnecessary to request clarification from the private provider as unlike in Savage, there is other evidence (the August 2010 VA audiology examination report) contemporaneous to the private audiogram that sufficiently describes the nature of the claimed bilateral hearing disability.

In August 2010, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
55
75
85
63
LEFT
35
55
70
85
61

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and 66 percent in the left ear.  

In July 2012, VA audiometric testing indicated that the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
AVG
RIGHT
35
60
75
85
64
LEFT
5
55
70
85
54

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and 72 percent in the left ear.  

Thus, in August 2010, the Veteran exhibited Level V hearing acuity in the right ear and Level VI hearing acuity in the left ear according to Table VI.  In July 2012, he exhibited Level V hearing acuity in both ears according to Table VI.  The 2010 and 2012 findings are commensurate with the currently assigned 20 percent rating according to Table VII.  No exceptional pattern of hearing impairment was demonstrated at either examination.  The Board has considered the Veteran's credible lay belief that the severity of his hearing loss warrants a higher rating.  The medical evidence, however, weighs against the assignment of a higher rating.  As noted above, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Accordingly, the currently assigned rating is appropriate.  

The Veteran's bilateral hearing loss has not been shown to be manifested by greater than the criteria associated with the rating assigned under the designated diagnostic code during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  Fenderson, 12 Vet. App. at 126.  

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2012); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1)(2012); Thun, 22 Vet. App. at 116.

In statements dated in June 2010 and February 2011, the Veteran indicated that a lot of his "life work" was in sales which required him to speak and conduct lectures.  He experienced poor hearing during these times.  He also currently could not hear well enough to serve in his church as a deacon, usher, or greater.  The Veteran has basically indicated that he experiences difficulty hearing.  As such, he has not described any exceptional or unusual features associated with his hearing impairment.  Moreover, in August 2010, the VA examiner opined that the disability's impact on occupational activities was not significant and that the Veteran's disability had no effect on his usual daily activities.  In July 2012, the VA examiner opined that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  Thus, the lay and medical evidence shows that the functional effects caused by the hearing disability do not impact the Veteran in any exceptional or unusual way.  Given all of the foregoing, the Board finds that the schedular evaluation in this case is not inadequate.  As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In a statement dated in February 2011, the Veteran indicated that he could not hear well enough to apply for a job as a greater at Wal-Mart.  The record reflects that at the Veteran's VA primary care initial evaluation in May 2010, he reported that he was retired from the "sales and auto aftermarket."  The Board does not find that the Veteran contends that he was rendered unemployable solely due to his bilateral hearing loss and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record. 

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial rating in excess of 20 percent for service-connected bilateral hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


